DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021, 05/28/2021, 07/23/2021 and 07/01/2022 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 16 of Co-pending Application 17/017530 (US20210185705 A1, hereinafter ‘705) in view of Papasakellariou, A. (US20180070369, of IDS, hereinafter ‘Papasakellariou’) and in view of Ryoo et al. (US 20200322854 A1, hereinafter ‘Ryoo’).
See below in the Table.

App. 17/187563 (Instant Application)
Co-pending Application 17/017530 (US20210185705 A1, hereinafter ‘705)
1. A spectrum allocation controller, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to: monitor network traffic data within a service area of a base station node; identify available spectrum within the service area; allocate a first spectrum of the available spectrum to an initial service segment of the service area, the initial service segment extending outward from the base station node to an initial service edge; and generate scheduling criteria to allocate the network traffic that is transmitted within the initial service segment to the first spectrum.
1. A spectrum allocation controller, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to: identify, within a service area of a base station node, one or more available spectrum to facilitate transmission of network traffic within the service area; determine a first subset of network traffic that occurs within a first service segment of the base station node, the first service segment extending from the base station node to a first service edge; allocate the first subset of network traffic to at least a first spectrum of the one or more available spectrum; determine a second subset of network traffic that occurs within a second service segment of the base station node that extends outward from the first service edge; allocate the second subset of network traffic to at least a second spectrum; and generate scheduling criteria to allocate the first subset of network traffic to at least the first spectrum and the second subset of network traffic to at least the second spectrum.
2. The system of claim 1, wherein the available spectrum includes one or more of 5G-New Radio (5G-NR), Long-Term Evolution (LTE), citizen broadband radio service spectrum (CBRS), and unlicensed spectrum.
2. The spectrum allocation controller of claim 1, wherein the one or more available spectrum include a subset of unlicensed spectrum, licensed spectrum, and citizens broadband radio service spectrum.
3. The system of claim 1, wherein the base station node includes at least one cell and the first spectrum corresponds to an LTE spectrum, and wherein the one or more modules are further executable by the one or more processors to: analyze the network traffic data to determine an LTE bandwidth requirement; identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for LTE communication transmissions via the first spectrum, based at least in part on the LTE bandwidth requirement; and generate optimization data for delivery to the base station node to configure the select number of subframes as the MBSFN subframes.
‘705 claim 1 in view of in view of Papasakellariou, A. (US20180070369, of IDS. See below in Section 12.
4. The system of claim 1, wherein the base station node includes at least one cell, and wherein one or more modules are further executable by the one or more processors to: analyze the network traffic data to determine a 5G-New Radio (5G-NR) bandwidth requirement; determine a bandwidth part (BWP) for 5G-NR communication transmissions at the base station node, based at least in part on the 5G-NR bandwidth requirement; and generate optimization data for delivery to the base station node to configure the BWP within the at least one cell.
‘705 claim 1 in view of in view of Papasakellariou. See below in Section 12.
5. The system of claim 1, wherein the one or more modules are further executable by the one or more processors to: identify client devices operating within the initial service segment, based at least in part on the network traffic data, and wherein the scheduling criteria further includes Radio Resource Control (RRC) signal data that is to be transmitted to the client devices, the RRC signal data directing the client devices to operate within the first spectrum..
‘705 claim 1 of in view of Papasakellariou. See below in Section 12.
6. The system of claim 1, wherein the one or more modules are further executable by the one or more processors to: determine a first quality of service (QoS) for instances of the network traffic data that are served by the first spectrum within the initial service segment; allocate a second spectrum of the available spectrum to the initial service segment, based at least in part on the QoS being less than a predetermined QoS threshold; and generate additional scheduling criteria to allocate the network traffic within the initial service segment to the second spectrum.
3. The spectrum allocation controller of claim 1, wherein the one or more modules are further executable by the one or more processors to: prior to allocating the second subset of network traffic to the second spectrum, determine that a baseline spectrum used within the service area is the first spectrum; and determine a first quality of service (QoS) within the first service segment and a second QoS within the second service segment, and wherein, to allocate the second subset of network traffic to the second spectrum is based at least in part on the first QoS or the second QoS being less than a predetermined QoS threshold.
7. The system of claim 1, wherein the one or more modules are further executable by the one or more processors to: allocate a second spectrum of the available to a subsequent service segment of the service area, the subsequent service segment extending outward from the initial service edge to a subsequent service edge, and wherein the scheduling criteria further includes an allocation of the network traffic that is transmitted within the subsequent service segment to the second spectrum
Claim 1
8. The system of claim 1, wherein the one or more modules are further executable by the one or more processors to: determine that the first spectrum is serving the network traffic data that is transmitted within a subsequent service spectrum that extends outward from the initial service edge to a subsequent service edge; determine a first QoS for the network transmitted within the initial service segment; and in response to the first QoS or the second QoS being less than a predetermined QoS threshold, replace an allocation of the first spectrum to one of the initial service segment or the subsequent service segment with a second spectrum
16. One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising: determining a QoS associated with network traffic of individual client devices operating within a service area of a base station node; detecting available spectrum within the service area to facilitate the network traffic; identifying a subset of network traffic whereby the QoS is less than a predetermined QoS threshold; analyzing available spectrum to improve the QoS for the subset of network traffic to be equal to or greater than the predetermined QoS threshold; allocating portions of the subset of network traffic to one of a first spectrum or a second spectrum of the available spectrum, based at least in part on analysis of the available spectrum; and generating scheduling criteria to allocate the portions of the network traffic to the first spectrum or the second spectrum.
9. The system of claim 8, wherein the one or more modules are further executable by the one or more processors to: determine a second QoS for the network traffic data transmitted within the subsequent service segment; and in response to the second QoS being less than a predetermined QoS threshold, replace an allocation of the first spectrum to one of the initial service segment or the subsequent service segment with a second spectrum.
Claim 16.
10. The system of claim 1, wherein the first spectrum corresponds to one of a 5G-NR spectrum or an LTE spectrum, and wherein the one or more modules are further executable by the one or more processors to: identify client devices operating within the initial service segment that are configured to use the 5G-NR spectrum, based at least in part on analysis of the network traffic data; and determine a BWP for 5G-NR communication transmissions associated with a subset of the client devices, based at least in part on a bandwidth requirement associated with the subset of client devices, and wherein, the scheduling criteria allocates the network traffic associated with the subset of client devices to the BWP
‘705 claim 1 of in view of Ryoo and in view of Papasakellariou. See below in Section 13.

11. The system of claim 10, wherein the one or more modules are further executable by the one or more processors to: determine an operating frequency bandwidth of the subset of client devices, and wherein, the BWP for the subset of client devices is based at least in part on the operating frequency bandwidth
‘705 claim 1 of in view of Ryoo and in view of Papasakellariou. See below in Section 13.

12. A computer-implemented method, comprising: under control of one or more processors: identifying available spectrum within a service area of a base station node; allocating a first spectrum of the available spectrum to a first service segment of the service area, the first service segment extending outward from the base station node to a first service edge; allocating a second shared spectrum of the available spectrum to a second service segment of the service area, the second service segment extending outward from the first service edge to a second service edge; and generating scheduling criteria to allocate network traffic transmitted within the first service segment to the first spectrum and network traffic transmitted within the second service segment to the second shared spectrum.
1. A spectrum allocation controller, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to: identify, within a service area of a base station node, one or more available spectrum to facilitate transmission of network traffic within the service area; determine a first subset of network traffic that occurs within a first service segment of the base station node, the first service segment extending from the base station node to a first service edge; allocate the first subset of network traffic to at least a first spectrum of the one or more available spectrum; determine a second subset of network traffic that occurs within a second service segment of the base station node that extends outward from the first service edge; allocate the second subset of network traffic to at least a second spectrum; and generate scheduling criteria to allocate the first subset of network traffic to at least the first spectrum and the second subset of network traffic to at least the second spectrum.
13. The computer-implemented method of claim 12, wherein the base station node includes at least one cell, and further comprising: analyzing network traffic within the second service segment to determine a 5G-NR bandwidth requirement; identifying a select number of subframes of a plurality of subframes associated with the at least one cell for configuration as MB SFN subframes for LTE communication transmissions, based at least in part on the 5G-NR bandwidth requirement; and generating optimization data for delivery to the base station node to configure the select number of subframes as the MBSFN subframes.
Claim 1 in view of Papasakellariou. See below in Section 12.
14. The computer-implemented method of claim 12, further comprising: analyzing the network traffic within the second service segment to determine a 5G-NR bandwidth requirement; determining a BWP for 5G-NR communication transmissions at the base station node, based at least in part on the 5G-NR bandwidth requirement; and generating optimization data for delivery to the base station node to configure the BWP within the at least one cell.
Claim 1 in view of Papasakellariou. See below in Section 12.
15. The computer-implemented method of claim 12, further comprising: detecting a client device operating within the first service segment, and wherein, the scheduling criteria includes RRC signal data to configure the client device to use the first spectrum for communication transmissions within the first service segment.
Claim 1 in view of Papasakellariou. See below in Section 12.
16. The computer-implemented method of claim 13, further comprising: detecting a change in geolocation of the client device from the first service segment to the second service segment; and generating an additional scheduling criteria that includes additional RRC signal data to configure the client device to use the second spectrum for communication transmissions within the second service segment.
Claim 1 in view of Papasakellariou and in view of Ryoo. See below in Section 14.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, line 8 recites the limitation “the second QoS” has insufficient antecedent basis in the claim, making claim indefinite.
Claim 9 is dependent on claim 8 and interpreted same as claim 8.


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 12 and 17 are rejected under 35 U.S.C 102 (a)(1) as anticipated by Olexa et al. (US 20120034944 A1, of IDS, hereinafter ‘OLEXA’).
Regarding claim 1, OLEXA teaches a spectrum allocation controller (Fig. 1 Controller 114), comprising:
one or more processors ([0026] The controller 114 may include, for example, circuitry located at a base station site and/or circuitry located elsewhere and linked to a base station… the controller 114 may be embodied in a mobile switching center (MSC));
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors ([0018] with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention…can be implemented by computer program instructions. …stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to operate …the acts specified in the flowchart and/or block diagram block or blocks.) to:
monitor network traffic data within a service area of a base station node ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink (area 101 and area 102 are construed as a service area));
identify available spectrum within the service area (([0024] a system having access to 10 MHz of 900 MHz spectrum and 30 MHz of 2 GHz spectrum. [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability.);
allocate a first spectrum of the available spectrum to an initial service segment of the service area, the initial service segment extending outward from the base station node to an initial service edge (Fig. 1 area 101 and area 102 being serviced with 2 GHz or 900 MHz, [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel), battery conservation in portable devices (e.g., assign portables 900 MHz channels in order to reduce transmit power out requirements), or other factors. Accordingly, in this region, the controller 114 may cause the BS 110 to communicate with the terminal 120 using either or both of the 900 MHz and 2 GHz bands based on such factors (900 MHz band can be the first spectrum allocated to an initial service segment for portable devices requiring battery conservation, whereas 2 GHz band can be the first spectrum allocated to high bandwidth users for (higher) throughput). [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. (area 101 and area 102 are construed as the initial service segment). [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103); and
generate scheduling criteria to allocate the network traffic that is transmitted within the initial service segment to the first spectrum ([0023] by utilizing two or more separate service bands defined in a regulatory scheme for a single system instead of providing separate systems for each band, a system may increase or maximize system efficiency, handset battery life, range, and/or capacity (multiple scheduling criteria) by using the spectrum in an efficient manner. For example, using frequency bands that have a propagation difference of at least about 2.75 dB (for example, frequency bands that differ by at least about one-half octave) can allow a system to tailor uplink and downlink to the maximum power capabilities of base stations and/or terminals (a rule or scheduling criteria). [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel), battery conservation in portable devices (e.g., assign portables 900 MHz channels in order to reduce transmit power out requirements), or other factors. Accordingly, in this region, the controller 114 may cause (generate scheduling criteria and assign to) the BS 110 to communicate with the terminal 120 using either or both of the 900 MHz and 2 GHz bands based on such factors (generate scheduling criteria to allocate the network traffic that is transmitted within the initial service segment to the first spectrum which is 900 MHz for portable devices requiring battery conservation, or 2GHz to high bandwidth users for (higher) throughput). [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. See also [0025] 2 GHz frequencies can provide the maximum forward link (i.e., BS to terminal) range. However, the 900 MHz frequencies may generally provide a superior return path (terminal to BS) over a significant portion of the coverage area, due to the fact that, other factors being equal, the propagation characteristics of 900 MHz generally are superior to those of 2 GHz by about 6 dB, i.e., free space loss (FSL)=36.6+20 LOG (Frequency in MHz)+20 LOG(Distance in miles).).

Regarding claim 7, OLEXA teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
allocate a second spectrum of the available to a subsequent service segment of the service area, the subsequent service segment extending outward from the initial service edge to a subsequent service edge ([0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. Because of changes in path loss associated with a moving terminal, the determination of best band may need to be made on a frame-by-frame or other repeated and/or periodic basis.
[0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band may provide a greater bit/Hz throughput than can be provided using the 2 GHz frequency band at the same transmit power level), and
wherein the scheduling criteria further includes an allocation of the network traffic that is transmitted within the subsequent service segment to the second spectrum (Fig. 1 UE 140 and BS 112 communication in UL is over 900 MHz, [0029] A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band may provide a greater bit/Hz throughput than can be provided using the 2 GHz frequency band at the same transmit power level).

Regarding claim 12, OLEXA teaches a computer-implemented method (Fig. 1, [0026] FIG. 1, a wireless communications system 100 includes a BS 112 controlled by a controller 114), comprising:
under control of one or more processors ([0026]  The controller 114 may include, for example, circuitry located at a base station site and/or circuitry located elsewhere and linked to a base station site… the controller 114 may be embodied in a mobile switching center (MSC)):
identifying available spectrum within a service area of a base station node (([0024] a system having access to 10 MHz of 900 MHz spectrum and 30 MHz of 2 GHz spectrum. [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink (area 101 and area 102 are construed as a service area));
allocating a first spectrum of the available spectrum to a first service segment of the service area, the first service segment extending outward from the base station node to a first service edge (Fig. 1 area 101 and area 102 being serviced with 2 GHz or 900 MHz, [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band (a first spectrum) may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103);
allocating a second shared spectrum of the available spectrum to a second service segment of the service area, the second service segment extending outward from the first service edge to a second service edge ([0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band may provide a greater bit/Hz throughput than can be provided using the 2 GHz frequency band at the same transmit power level.); and
generating scheduling criteria to allocate network traffic transmitted within the first service segment to the first spectrum and network traffic transmitted within the second service segment to the second shared spectrum ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band may provide a greater bit/Hz throughput than can be provided using the 2 GHz frequency band at the same transmit power level. See also [0025] 2 GHz frequencies can provide the maximum forward link (i.e., BS to terminal) range. However, the 900 MHz frequencies may generally provide a superior return path (terminal to BS) over a significant portion of the coverage area, due to the fact that, other factors being equal, the propagation characteristics of 900 MHz generally are superior to those of 2 GHz by about 6 dB, i.e., free space loss (FSL)=36.6+20 LOG (Frequency in MHz)+20 LOG(Distance in miles).).  

Regarding claim 17, OLEXA teaches one or more non-transitory computer-readable media collectively storing computer-executable instructions that, when executed with one or more processors (Fig. 1, spectrum allocation controller , [0018] with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention…can be implemented by computer program instructions. …stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to operate …the acts specified in the flowchart and/or block diagram block or blocks. [0026] The controller 114 may include, for example, circuitry located at a base station site and/or circuitry located elsewhere and linked to a base station… the controller 114 may be embodied in a mobile switching center (MSC)), collectively cause computers to perform acts ([0018] stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to operate) comprising:
monitoring network traffic within a service area of a base station node ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 (area 101, area 102 and area 103 are construed as a service area));
Atty Docket: TM.P0685USCIP154Client Ref: P1869-USCIPI-ORG1identifying a first spectrum and a second spectrum within the service area, the second spectrum being different from the first spectrum, and wherein the second spectrum is 5G-NR spectrum (Fig. 1 area 101, area 102 and area 103 are being serviced with 2 GHz or 900 MHz. [0024] a system having access to 10 MHz of 900 MHz spectrum and 30 MHz of 2 GHz spectrum. [0027] In an inner area 101 close to the BS 112, either the 900 MHz (first spectrum) or the 2 GHz band (second spectrum is 5G-NR spectrum, well known in the art from 3GPP TS 38.104 section 5.2) may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel), battery conservation in portable devices (e.g., assign portables 900 MHz channels in order to reduce transmit power out requirements), or other factors. Accordingly, in this region, the controller 114 may cause the BS 110 to communicate with the terminal 120 using either or both of the 900 MHz and 2 GHz bands based on such factors.);
allocating the first spectrum to a first service segment of the service area, the first service segment extending outward from the base station node to a first service edge (Fig. 1 area 101, area 102 and area 103 are being serviced with 2 GHz or 900 MHz, [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel), battery conservation in portable devices (e.g., assign portables 900 MHz channels in order to reduce transmit power out requirements), or other factors. Accordingly, in this region, the controller 114 may cause the BS 110 to communicate with the terminal 120 using either or both of the 900 MHz and 2 GHz bands based on such factors (900 MHz band can be the first spectrum allocated to a first service segment for portable devices requiring battery conservation));
allocating the second spectrum to a second service segment of the service area, the second service segment extending outward from the first service edge to a second service edge ([0025] 2 GHz frequencies can provide the maximum forward link (i.e., BS to terminal) range. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. (area 101 and area 102 are construed as the first service segment). [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies (second spectrum) at power levels above the maximum power for the 900 MHz band. (in this case area 102 and area 103 is construed as second service segment)); and
generating scheduling criteria to allocate the network traffic that is transmitted within the first service segment to the first spectrum and the network traffic that is transmitted within the second service segment to the second spectrum ([0025] 2 GHz frequencies can provide the maximum forward link (i.e., BS to terminal) range. However, the 900 MHz frequencies may generally provide a superior return path (terminal to BS) over a significant portion of the coverage area, due to the fact that, other factors being equal, the propagation characteristics of 900 MHz generally are superior to those of 2 GHz by about 6 dB, i.e., free space loss (FSL)=36.6+20 LOG (Frequency in MHz)+20 LOG(Distance in miles). [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on … battery conservation in portable devices (e.g., assign portables 900 MHz channels in order to reduce transmit power out requirements) (scheduling criteria to allocate the network traffic that is transmitted within the first service segment to the first spectrum based on battery conservation that can influence the selection of 900 MHz band(s) of operation). 
[0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. (scheduling criteria to allocate the network traffic that is transmitted within the second service segment, of areas 102-103, to the second spectrum based on propagation condition or the maximum forward link)).

Claim 6, 8 and 9 is rejected under 35 U.S.C 102 (a)(1) as anticipated by Olexa et al. (US 20120034944 A1, of IDS, hereinafter ‘OLEXA’) with evidence by Kakinada et al. (US 20190115950 A1, hereinafter ‘KAKINADA’).
Regarding claim 6, OLEXA teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to: determine a first quality of service (QoS) for instances of the network traffic data that are served by the first spectrum within the initial service segment ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel) [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies (in this case Area 101 and area 102 may be considered as initial service segment for certain terminals). For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER) (QoS parameters as evidenced by KAKINADA [0168]), noise floor, or other measure of propagation conditions); 
allocate a second spectrum of the available spectrum to the initial service segment, based at least in part on the QoS being less than a predetermined QoS threshold ([0007] The frequency bands may be separated such that they have a propagation difference of at least about 2.75 dB. In some embodiments, the first frequency band is lower than the second frequency band, and selectively communicating with terminals using first and second separately allocated frequency bands [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. [0034] The terminal 400 includes a multi-band transceiver 410 capable of transmission and reception in first and second separately allocated bands, e.g., a 900 MHz band and a 2 GHz band…. support selective communications in the first and second frequency bands based on propagation conditions, e.g., by transmitting and receiving on the bands as required by the wireless communications system and providing signal quality monitoring and other functions that support such selective communications (construed as propagation parameters associated with signal quality are QoS parameters, and a predetermined threshold of 2.75 dB propagation or signal strength difference can cause to allocate a second spectrum of the available spectrum to the initial service segment)); and
generate additional scheduling criteria to allocate the network traffic within the initial service segment to the second spectrum ([0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. [0034] The terminal 400 includes a multi-band transceiver 410 capable of transmission and reception in first and second separately allocated bands, e.g., a 900 MHz band and a 2 GHz band…. support selective communications in the first and second frequency bands based on propagation conditions, e.g., by transmitting and receiving on the bands as required by the wireless communications system and providing signal quality monitoring and other functions that support such selective communications).
KAKINADA discloses the signal strength, bit error rate (BER) are quality of service (QoS) parameters ([0168] quality of service (QoS) related parameter such as BER/PER, and/or strength of signal (e.g., RSSI, RSRP. RSRQ)).

Regarding claim 8, OLEXA teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
determine that the first spectrum is serving the network traffic data that is transmitted within a subsequent service spectrum that extends outward from the initial service edge to a subsequent service edge (Fig. 1, Area 101 and area 102, extended to subsequent service edge of area 103, can be served using either 2 GHz or 900 MHz UL or DL depending on availability or propagation conditions, and area 103 is served with 2 GHz DL and 900 MHz UL. [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. Because of changes in path loss associated with a moving terminal, the determination of best band may need to be made on a frame-by-frame or other repeated and/or periodic basis. [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band may provide a greater bit/Hz throughput than can be provided using the 2 GHz frequency band at the same transmit power level);
determine a first QoS for the network transmitted within the initial service segment ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER) (a first QoS for the network as evidenced by KAKINADA [0168])); and
in response to the first QoS or the second QoS being less than a predetermined QoS threshold, replace an allocation of the first spectrum to one of the initial service segment or the subsequent service segment with a second spectrum (Fig. 1 in area 103 Terminal 140 serviced with 2 GHz DL and 900 MHz UL, , [0007] The frequency bands may be separated such that they have a propagation difference of at least about 2.75 dB (a first QoS). In some embodiments, the first frequency band is lower than the second frequency band, and selectively communicating with terminals using first and second separately allocated frequency bands [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band may provide a greater bit/Hz throughput (a relative second QoS threshold as evidenced by KAKINADA [0154]) than can be provided using the 2 GHz frequency band at the same transmit power level. [0034] The terminal 400 includes a multi-band transceiver 410 capable of transmission and reception in first and second separately allocated bands, e.g., a 900 MHz band and a 2 GHz band…. support selective communications in the first and second frequency bands based on propagation conditions, e.g., by transmitting and receiving on the bands as required by the wireless communications system and providing signal quality monitoring and other functions that support such selective communications (construed as propagation parameters associated with signal quality are QoS parameters, and a predetermined threshold of 2.75 dB signal strength, a first QoS parameter, difference can cause to allocate a second spectrum of the available spectrum to the initial service segment, and a relative QoS threshold of UL throughput provided by 6 dB margin improvement with 900 MHz over 2 GHz (a second QoS parameter))).  
KAKINADA discloses the signal strength, bit error rate (BER) are quality of service (QoS) parameters ([0154] correlating QoS policies or requirements applied to individual services (e.g., uplink/downlink throughput (a second QoS parameter)) to subscriber profiles. [0168] quality of service (QoS) related parameter such as BER/PER, and/or strength of signal (e.g., RSSI, RSRP. RSRQ) (first QoS parameters)).

Regarding claim 9, OLEXA teaches the system of claim 8, wherein the one or more modules are further executable by the one or more processors to:
determine a second QoS for the network traffic data transmitted within the subsequent service segment, and in response to the second QoS being less than a predetermined QoS threshold, replace an allocation of the first spectrum to one of the initial service segment or the subsequent service segment with a second spectrum (Fig. 1 in area 103 Terminal 140 serviced with 2 GHz DL and 900 MHz UL, [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band may provide a greater bit/Hz throughput (a relative second QoS threshold as evidenced by KAKINADA [0154]) than can be provided using the 2 GHz frequency band at the same transmit power level. [0034] The terminal 400 includes a multi-band transceiver 410 capable of transmission and reception in first and second separately allocated bands, e.g., a 900 MHz band and a 2 GHz band…. support selective communications in the first and second frequency bands based on propagation conditions, e.g., by transmitting and receiving on the bands as required by the wireless communications system and providing signal quality monitoring and other functions that support such selective communications (construed as a relative QoS threshold of UL throughput provided by 6 dB margin improvement with 900 MHz over 2 GHz (a second QoS parameter))).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Olexa et al. (US 20120034944 A1, of IDS, hereinafter ‘OLEXA’) in view of Damnjanovic et al. (US 20190394790 A1, of IDS, hereinafter ‘DAMNJANOVIC’).
Regarding claim 2, OLEXA teaches the system of claim 1, wherein the available spectrum includes one or more of 5G- New Radio (5G-NR), Long-Term Evolution (LTE), and unlicensed spectrum ([0022] the invention can provide wireless communication systems, devices and methods by which range and/or capacity can be increased or maximized through the use of multiple frequency bands, licensed and/or unlicensed. [0023] the following licensed and bands may be used in various combinations in some embodiments of the present invention: 450 MHz (licensed), 700 MHz (licensed), 800 MHz Cellular (licensed), 800 and 900 MHz SMR (licensed), 900 MHz LMS (licensed), 1.4 GHz (licensed), 1.6/2.1 GHz AWS (licensed), 1.8 and 1.9 GHz PCS (licensed), 2.3 GHz (licensed), 2.5 to 2.6 GHz (licensed), 3.2-3.6 GHz (licensed), 900 MHz (unlicensed), 2.4 GHz (licensed), and 5.8 GHz (licensed) (disclosing licensed and unlicenced spectrum for 5G- New Radio (5G-NR), Long-Term Evolution (LTE), well known in the art from 3GPP TS 38.104 section 5.2 and 3GPP TS 36.101 Tables 5.5-1)).
OLEXA does not expressly disclose wherein the available spectrum includes one or more of wherein the available spectrum includes one or more of 5G- New Radio (5G-NR), Long-Term Evolution (LTE), citizen broadband radio service spectrum (CBRS), and unlicensed spectrum.
In analogous art, DAMNJANOVIC teaches wherein the available spectrum citizen broadband radio service spectrum (CBRS) (Fig. 1, [0035] (5G) NR …may efficiently address operating diverse services across diverse spectrum and diverse deployments. For example, in various outdoor and macro coverage deployments of less than 3GHz FDD/TDD implementations …For other various outdoor and small cell coverage deployments of TDD greater than 3 GHz (LTE and 5G NR licensed bands as disclosed in OLEXA) ... For other various indoor wideband implementations, using a TDD over the unlicensed portion of the 5 GHz band. [0051] In some cases, UE 115 and base station 105 of the 5G network 100 may operate in a shared radio frequency spectrum band, which may include licensed or unlicensed (e.g., contention-based) frequency spectrum. [0069] Within the spectrum sharing of the CBRS or 3.5 GHz spectrum … When opening this spectrum to shared use, a portion of the spectrum was designated for sharing with the incumbent users. After incumbent users, priority access licenses (PALS) users, which typically pay a fee to reserve a portion of the spectrum in a particular geographic location and for a limited period of time have a next highest priority. The lowest priority users are referred to as general authorized access (GAA) users, which operate on opportunistic access principles. Thus, if neither incumbent nor PAL users are occupying available spectrum, GAA users may attempt access of the shared spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the CBRS band usage technique of DAMNJANOVIC to the system of bands of OLEXA in order to take the advantage of a method for opportunistic use of CBRS for meeting  increased demand for mobile broadband access (DAMNJANOVIC: Para [0007, 0049]).

Regarding claim 20, OLEXA teaches the one or more non-transitory computer-readable media of claim 17, wherein the first spectrum corresponds to an unlicensed spectrum or a CBRS spectrum (0022] the invention can provide wireless communication systems, devices and methods by which range and/or capacity can be increased or maximized through the use of multiple frequency bands, licensed and/or unlicensed. [0023] the following licensed and bands may be used in various combinations in some embodiments of the present invention: 450 MHz (licensed), 700 MHz (licensed), 800 MHz Cellular (licensed), 800 and 900 MHz SMR (licensed), 900 MHz LMS (licensed), 1.4 GHz (licensed), 1.6/2.1 GHz AWS (licensed), 1.8 and 1.9 GHz PCS (licensed), 2.3 GHz (licensed), 2.5 to 2.6 GHz (licensed), 3.2-3.6 GHz (licensed), 900 MHz (unlicensed), 2.4 GHz (licensed), and 5.8 GHz (licensed) (disclosing licensed and unlicenced spectrum for 5G- New Radio (5G-NR), Long-Term Evolution (LTE), well known in the art from 3GPP TS 38.104 section 5.2 and 3GPP TS 36.101 Tables 5.5-1)).
OLEXA does not expressly disclose 3.2-3.6 GHz (licensed) is a CBRS spectrum.
In analogous art, DAMNJANOVIC teaches 3.2-3.6 GHz (licensed) is a CBRS spectrum ([0069] Within the spectrum sharing of the CBRS or 3.5 GHz spectrum … When opening this spectrum to shared use, a portion of the spectrum was designated for sharing with the incumbent users. After incumbent users, priority access licenses (PALS) users, which typically pay a fee to reserve a portion of the spectrum in a particular geographic location and for a limited period of time have a next highest priority. The lowest priority users are referred to as general authorized access (GAA) users, which operate on opportunistic access principles. Thus, if neither incumbent nor PAL users are occupying available spectrum, GAA users may attempt access of the shared spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the CBRS band usage technique of DAMNJANOVIC to the system of bands of OLEXA in order to take the advantage of a method for opportunistic use of CBRS for meeting  increased demand for mobile broadband access (DAMNJANOVIC: Para [0007, 0049]).

Claims 3-5, 13-15, 18 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Olexa et al. (US 20120034944 A1, of IDS, hereinafter ‘OLEXA’) in view of Papasakellariou, A. (US20180070369, of IDS, hereinafter PAPASAKELLARIOU’).
Regarding claim 3, OLEXA teaches the system of claim 1, wherein the base station node includes at least one cell and the first spectrum corresponds to an LTE spectrum ([0023] the following licensed and bands may be used in various combinations in some embodiments of the present invention: 450 MHz (licensed), 700 MHz (licensed), 800 MHz Cellular (licensed), 800 and 900 MHz SMR (licensed), 900 MHz LMS (licensed), 1.4 GHz (licensed), 1.6/2.1 GHz AWS (licensed), 1.8 and 1.9 GHz PCS (licensed), 2.3 GHz (licensed), 2.5 to 2.6 GHz (licensed), 3.2-3.6 GHz (licensed), 900 MHz (unlicensed), 2.4 GHz (licensed), and 5.8 GHz (licensed) (licensed spectrum for 5G- New Radio (5G-NR), Long-Term Evolution (LTE), well known in the art from 3GPP TS 38.104 section 5.2 and 3GPP TS 36.101 Tables 5.5-1). (Fig. 1, area 101 terminal 120 and area 102 terminal 130 serviced by 2 GHz or 900 MHz, [0027]) In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band (LTE bands according to 3GPP TS 36.101 Tables 5.5-1) may provide acceptable performance for uplinks and downlinks for a terminal 120), and wherein the one or more modules are further executable by the one or more processors to: analyze the network traffic data to determine a bandwidth requirement ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel)).
OLEXA does not expressly disclose identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for LTE communication transmissions via the first spectrum, based at least in part on the LTE bandwidth requirement; and generate optimization data for delivery to the base station node to configure the select number of subframes as the MBSFN subframes.
In analogous art, PAPASAKELLARIOU teaches identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for LTE communication transmissions via the first spectrum, based at least in part on the LTE bandwidth requirement ([0111] both LTE and NR may need to co-exist in a same or in an overlapping spectrum. [0117] There is another need to support LTE and NR coexistence when an LTE scheduler and an NR scheduler can support coordinated scheduling for UEs operating with an LTE RAT and for UEs operating with an NR RAT, respectively. [0118] There is another need to optimize support for LTE and NR coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation. A resource partition can also extend to the time domain by configuring MBSFN SFs for LTE operation (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation (identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as MBSFN subframes for LTE communication transmissions via the first spectrum, based at least in part on the LTE bandwidth requirement) and configure a subset of MBSFN SFs as slots for NR operation); and
generate optimization data for delivery to the base station node to configure the select number of subframes as the MBSFN subframes ([0118] There is another need to optimize support for LTE and NR coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation and configure a subset of MBSFN SFs as slots for NR operation).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice optimizing support for the coexistence (PAPASAKELLARIOU: [0118, 0124, 0140]).

Regarding claim 4, OLEXA teaches the system of claim 1, wherein the base station node includes at least one cell ([0023] the following licensed and bands may be used in various combinations in some embodiments of the present invention: 450 MHz (licensed), 700 MHz (licensed), 800 MHz Cellular (licensed), 800 and 900 MHz SMR (licensed), 900 MHz LMS (licensed), 1.4 GHz (licensed), 1.6/2.1 GHz AWS (licensed), 1.8 and 1.9 GHz PCS (licensed), 2.3 GHz (licensed), 2.5 to 2.6 GHz (licensed), 3.2-3.6 GHz (licensed), 900 MHz (unlicensed), 2.4 GHz (licensed), and 5.8 GHz (licensed) (licensed spectrum for 5G- New Radio (5G-NR), Long-Term Evolution (LTE), well known in the art from 3GPP TS 38.104 section 5.2 and 3GPP TS 36.101 Tables 5.5-1). (Fig. 1, area 101 terminal 120 and area 102 terminal 130 serviced by 2 GHz or 900 MHz, [0027]) In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120), and wherein one or more modules are further executable by the one or more processors to: analyze the network traffic data to determine a 5G-New Radio (5G-NR) bandwidth requirement ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band (5G-NR bands according to 3GPP TS 38.104 section 5.2) may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel). [0028] the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink); 
OLEXA is silent about determine a bandwidth part (BWP) for 5G-NR communication transmissions at the base station node, based at least in part on the 5G-NR bandwidth requirement; and generate optimization data for delivery to the base station node to configure the BWP within the at least one cell.
 In analogous art, PAPASAKELLARIOU teaches determine a bandwidth part (BWP) for 5G-NR communication transmissions at the base station node, based at least in part on the 5G-NR bandwidth requirement ([0111] both LTE and NR may need to co-exist in a same or in an overlapping spectrum. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (analyze the network traffic data) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation (to determine an LTE bandwidth requirement) and for NR operation (determine a BWP for 5G-NR communication transmissions)); and 
generate optimization data for delivery to the base station node to configure the BWP within the at least one cell ([0118] There is another need to optimize support for LTE and NR coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT. . [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation (obviously based on respective bandwidth requirement for LTE and 5G-NR bandwidth requirement. (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation and configure a subset of MBSFN SFs as slots for NR operation).
   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice optimizing support for the coexistence (PAPASAKELLARIOU: [0118, 0124, 0140]).

Regarding claim 5, OLEXA teaches the system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
identify client devices operating within the initial service segment, based at least in part on the network traffic data (Fig. 1, [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability, throughput requirements (e.g., assign high bandwidth users to the widest channel). [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired (based on traffic data), which frequencies to use for uplink and/or downlink. (indicating if area 101 and area 102 may be considered as initial service segments for terminals 120 and 130 server with either 2 GHz or 900 MHz service)), and 
OLEXA is silent about wherein the scheduling criteria further includes Radio Resource Control (RRC) signal data that is to be transmitted to the client devices, the RRC signal data directing the client devices to operate within the first spectrum.
In an analogous art, PAPASAKELLARIOU teaches wherein the scheduling criteria further includes Radio Resource Control (RRC) signal data that is to be transmitted to the client devices, the RRC signal data directing the client devices to operate within the first spectrum ([0111] both LTE and NR may need to co-exist in a same or in an overlapping spectrum. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation.  [0128] When a gNB and NR UEs need to be informed of an LTE DL cell BW or of an LTE UL cell BW, as this can affect rate matching of DL transmissions to NR UEs to LTE signaling, such as CRS or CSI-RS, as is discussed in subsequent embodiments of this disclosure, this information can be provided to NR UEs by an NR MIB, or an NR SIB (or extended MIB), or by RRC signaling (indicating NR UEs to still operate as with NR within the same or first spectrum, but needs to rate match around LTE signalling resources as indicated via RRC)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice optimizing support for the coexistence (PAPASAKELLARIOU: [0118, 0124, 0140]).

Regarding claim 13, OLEXA teaches the computer-implemented method of claim 12, wherein the base station node includes at least one cell (Fig. 1 areas 101, 102, 103, [0027] In an inner area 101 close to the BS 112, [0028] middle area 102, [0029] beyond the middle area, there is an outer area 103), and further comprising:
analyzing network traffic within the second service segment to determine a 5G-NR bandwidth requirement ([0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies (5G-NR frequency, well known in the art from 3GPP TS 38.104 section 5.2) at power levels above the maximum power for the 900 MHz band).
OLEXA is silent about identifying a select number of subframes of a plurality of subframes associated with the at least one cell for configuration as MBSFN subframes for LTE communication transmissions, based at least in part on the 5G-NR bandwidth requirement; and generating optimization data for delivery to the base station node to configure the select number of subframes as the MBSFN subframes.
  In analogous art, PAPASAKELLARIOU teaches identifying a select number of subframes of a plurality of subframes associated with the one cell for configuration as Multicast Broadcast Single Frequency Network (MBSFN) subframes for LTE communication transmissions via the first spectrum, based at least in part on the 5G-NR bandwidth requirement ([0111] both LTE and NR may need to co-exist in a same or in an overlapping spectrum. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation (obviously based on respective bandwidth requirement for LTE and 5G-NR bandwidth requirement). A resource partition can also extend to the time domain by configuring MBSFN SFs for LTE operation (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation (identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as MBSFN subframes for LTE communication transmissions via the first spectrum, based at least in part on the LTE bandwidth requirement) and configure a subset of MBSFN SFs as slots for NR operation); and 
generating optimization data for delivery to the base station node to configure the select number of subframes as the MBSFN subframes [0118] There is another need to optimize support for LTE and NR coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation and configure a subset of MBSFN SFs as slots for NR operation).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice optimizing support for the coexistence (PAPASAKELLARIOU: [0118, 0124, 0140]).

Regarding claim 14, OLEXA teaches the computer-implemented method of claim 12, further comprising:
analyzing the network traffic within the second service segment to determine a 5G-NR bandwidth requirement ([0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies (5G-NR frequency, well known in the art from 3GPP TS 38.104 section 5.2) at power levels above the maximum power for the 900 MHz band).
OLEXA is silent about determining a BWP for 5G-NR communication transmissions at the base station node, based at least in part on the 5G-NR bandwidth requirement; and generating optimization data for delivery to the base station node to configure the BWP within the at least one cell.
 In analogous art, PAPASAKELLARIOU teaches determining a BWP for 5G-NR communication transmissions at the base station node, based at least in part on the 5G-NR bandwidth requirement ([0111] both LTE and NR may need to co-exist in a same or in an overlapping spectrum. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation (obviously based on respective bandwidth requirement for LTE and 5G-NR bandwidth requirement); and 
generating optimization data for delivery to the base station node to configure the BWP within the at least one cell ([0118] There is another need to optimize support for LTE and NR coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT. . [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation (obviously based on respective bandwidth requirement for LTE and 5G-NR bandwidth requirement (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation and configure a subset of MBSFN SFs as slots for NR operation).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice optimizing support for the coexistence (PAPASAKELLARIOU: [0118, 0124, 0140]).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 18, OLEXA teaches the one or more non-transitory computer-readable media of claim 17, wherein the base station node includes at least one cell (Fig. 1 areas 101, 102, 103, [0027] In an inner area 101 close to the BS 112, [0028] middle area 102, [0029] beyond the middle area, there is an outer area 103)), and wherein acts further comprise:
identifying, within the second service segment, a first set of client devices configured to operate within a 5G-NR spectrum and a second set of client device configured to operate within an LTE spectrum (Fig. 1 in area 102 Terminal 130 operating in either 2 GHz (5G-NR spectrum, well known in the art from 3GPP TS 38.104 section 5.2, and in area 103 terminal 140 operating in 2 GHz DL and 900 MHz UL (LTE spectrum well known in the art from 3GPP TS 36.101 Tables 5.5-1))).
OLEXA does not expressly disclose a first set of client devices configured to operate within a 5G-NR spectrum and a second set of client device configured to operate within an LTE spectrum; identifying a select number of subframes of a plurality of subframes associated with the one cell for configuration as MBSFN subframes for LTE communication transmissions via an LTE spectrum; and generating optimization data for delivery to the base station node to configure the select number of subframes as the MBSFN subframes.
In analogous art, PAPASAKELLARIOU teaches a first set of client devices configured to operate within a 5G-NR spectrum and a second set of client device configured to operate within an LTE spectrum (Fig. 1, [0049] one or more of the gNBs 101-103 may communicate with each other and with the UEs 111-116 using 5G, LTE, LTE-A. [0111] both LTE and NR may need to co-exist in a same or in an overlapping spectrum (obviously overlapping spectrum associated with same service area, see Fig. 1 over lapping area). [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively);
identifying a select number of subframes of a plurality of subframes associated with the one cell for configuration as MBSFN subframes for LTE communication transmissions via an LTE spectrum ([0111] both LTE and NR may need to co-exist in a same or in an overlapping spectrum. [0117] There is another need to support LTE and NR coexistence when an LTE scheduler and an NR scheduler can support coordinated scheduling for UEs operating with an LTE RAT and for UEs operating with an NR RAT, respectively. [0118] There is another need to optimize support for LTE and NR coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation. A resource partition can also extend to the time domain by configuring MBSFN SFs for LTE operation (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation (identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as MBSFN subframes for LTE communication transmissions via the first spectrum, based at least in part on the LTE bandwidth requirement) and configure a subset of MBSFN SFs as slots for NR operation); and
generating optimization data for delivery to the base station node to configure the select number of subframes as the MBSFN subframes ([0118] There is another need to optimize support for LTE and NR coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation (obviously based on respective bandwidth requirement for LTE and 5G-NR bandwidth requirement. (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation and configure a subset of MBSFN SFs as slots for NR operation).
    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice optimizing support for the coexistence (PAPASAKELLARIOU: [0118, 0124, 0140]).

Regarding claim 19, OLEXA teaches the one or more non-transitory computer-readable media of claim 17, wherein acts further comprise: Atty Docket: TM.P0685USCIP155
Client Ref: P1869-USCIPI-ORG1identify a plurality of client devices within the second service segment that are configured to operate within the 5G-NR spectrum (Fig. 1 terminal 130 in area 102 and terminal 140 in area 103, areas 102 and 103 construed as the second service segment, [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired (terminal 130 can operate in 2 GHz, 5G-NR frequency, well known in the art from 3GPP TS 38.104 section 5.2). [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band).
OLEXA does not explicitly disclose determine a bandwidth part (BWP) for 5G-NR communication transmissions at the base station node, based at least in part on a bandwidth requirement associated with the plurality of client devices, and generate optimization data for delivery to the base station node to configure the BWP within the at least one cell.
In analogous art, PAPASAKELLARIOU teaches determine a bandwidth part (BWP) for 5G-NR communication transmissions at the base station node, based at least in part on a bandwidth requirement associated with the plurality of client devices ([0111] both LTE and NR may need to co-exist in a same or in an overlapping spectrum. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation (obviously based on respective bandwidth requirement for LTE and 5G-NR bandwidth requirement); and
generate optimization data for delivery to the base station node to configure the BWP within the at least one cell (([0118] There is another need to optimize support for LTE and NR coexistence when UEs capable of operating with an NR RAT are also capable for operating with an LTE RAT. [0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation (obviously based on respective bandwidth requirement for LTE and 5G-NR bandwidth requirement (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation and configure a subset of MBSFN SFs as slots for NR operation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice optimizing support for the coexistence (PAPASAKELLARIOU: [0118, 0124, 0140]).

Claims 10 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Olexa et al. (US 20120034944 A1, of IDS, hereinafter ‘OLEXA’) in view of Ryoo et al. (US 20200322854 A1, hereinafter ‘RYOO’) and with further in view of Papasakellariou, A. (US20180070369, of IDS, hereinafter ‘PAPASAKELLARIOU’).
Regarding claim 10, OLEXA teaches the system of claim 1, wherein the first spectrum corresponds to one of a 5G-NR spectrum or an LTE spectrum (Fig. 1, in area 101 and area 102 terminals 120 and 130 may be serviced by either 2 GHz or 900 MHz based on availability or local propagation parameter conditions, [0023] the following licensed and bands may be used in various combinations in some embodiments of the present invention: 450 MHz (licensed), 700 MHz (licensed), 800 MHz Cellular (licensed), 800 and 900 MHz SMR (licensed), 900 MHz LMS (licensed), 1.4 GHz (licensed), 1.6/2.1 GHz AWS (licensed), 1.8 and 1.9 GHz PCS (licensed), 2.3 GHz (licensed), 2.5 to 2.6 GHz (licensed), 3.2-3.6 GHz (licensed), 900 MHz (unlicensed), 2.4 GHz (licensed), and 5.8 GHz (licensed) (licensed spectrum for 5G- New Radio (5G-NR), Long-Term Evolution (LTE), well known in the art from 3GPP TS 38.104 section 5.2 and 3GPP TS 36.101 Tables 5.5-1). [0027]) In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band (a 5G-NR spectrum or an LTE spectrum according to 3GPP TS 38.104 section 5.2 and 3GPP TS 36.101 Tables 5.5-1) may provide acceptable performance for uplinks and downlinks for a terminal 120. [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink).
OLEXA is does not explicitly disclose wherein the one or more modules are further executable by the one or more processors to: identify client devices operating within the initial service segment that are configured to use the 5G-NR spectrum, based at least in part on analysis of the network traffic data, and determine a BWP for 5G-NR communication transmissions associated with a subset of the client devices, based at least in part on a bandwidth requirement associated with the subset of client devices, and wherein, the scheduling criteria allocates the network traffic associated with the subset of client devices to the BWP.
In analogous art, RYOO teaches wherein the one or more modules are further executable by the one or more processors to: 
identify client devices operating within the initial service segment that are configured to use the 5G-NR spectrum, based at least in part on analysis of the network traffic data (Fig. 3, [0070]  BS in an LTE-5G Tight Integration (NSA) operation environment. shown in FIG. 3, an LTE BS can operate as a macrocell and provide wider coverage because it uses a frequency band of 6 GHz or less. A 5G BS can operate as a small cell because it uses frequency bands of 28 GHz and 6 GHz or more including an mmWave band. (Fig. 7, [0150]) FIG. 7 is an RRC connection management method for low energy of a UE according to an embodiment of the present disclosure and is a diagram illustrating an example of a control signaling flow and a BS/UE modem operation process for a multi-RAT (4G, 5G) low energy operation in an LTE-5G Tight Integration operation environment.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 5G operation of RYOO to the system with operation based on availability, throughput requirements of OLEXA in order to take the advantage of a method for satisfying a wireless data traffic demand (RYOO: [0002]).
OLEXA and RYOO are silent about determine a BWP for 5G-NR communication transmissions associated with a subset of the client devices, based at least in part on a bandwidth requirement associated with the subset of client devices, and wherein, the scheduling criteria allocates the network traffic associated with the subset of client devices to the BWP.
In an analogous art, PAPASAKELLARIOU teaches determine a BWP for 5G-NR communication transmissions associated with a subset of the client devices, based at least in part on a bandwidth requirement associated with the subset of client devices ([0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation. A resource partition can also extend to the time domain by configuring MBSFN SFs for LTE operation); and
wherein, the scheduling criteria allocates the network traffic associated with the subset of client devices to the BWP ([0126] and a coordinating unit can indicate a BW partition for LTE operation and for NR operation. A resource partition can also extend to the time domain by configuring MBSFN SFs for LTE operation (Fig. 11, [0135-0136]) A coordinating entity can determine a MBSFN SF configuration for LTE operation (identify a select number of subframes of a plurality of subframes associated with the one cell for configuration as MBSFN subframes for LTE communication transmissions via the first spectrum, based at least in part on the LTE bandwidth requirement) and configure a subset of MBSFN SFs as slots for NR operation).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA and RYOO in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice (PAPASAKELLARIOU: [0124, 0140]).

Regarding claim 11, OLEXA and RYOO are silent about the system of claim 10, wherein the one or more modules are further executable by the one or more processors to: determine an operating frequency bandwidth of the subset of client devices, and wherein, the BWP for the subset of client devices is based at least in part on the operating frequency bandwidth.
PAPASAKELLARIOU teaches determine an operating frequency bandwidth of the subset of client devices, and wherein, the BWP for the subset of client devices is based at least in part on the operating frequency bandwidth ([0126] A semi-static BW partition for a cell/carrier can be based on non-instantaneous traffic characteristics for NR UEs and LTE UEs. For example, an LTE scheduler and an NR scheduler can exchange buffer status reports for DL traffic and UL traffic (monitoring traffic) for served LTE UEs and NR UEs, respectively, and a coordinating unit can indicate a BW partition for LTE operation and for NR operation.).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA and RYOO in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice (PAPASAKELLARIOU: [0124, 0140]).

Claims 16 are rejected under 35 U.S.C 103 as being unpatentable over Olexa et al. (US 20120034944 A1, of IDS, hereinafter ‘OLEXA’) in view of Papasakellariou, A. (US20180070369, of IDS, hereinafter ‘PAPASAKELLARIOU’) and with further in view of Ryoo et al. (US 20200322854 A1, hereinafter ‘RYOO’).
Regarding claim 16, OLEXA the computer-implemented method of claim 13, further comprising:
detecting a change in geolocation of the client device from the first service segment to the second service segment (Fig. 1 Terminal 130 in area 102 is serviced by either 2 GHz or 900 MHz depending on local propagation conditions, Terminal 140 in area 103 is serviced by 2 GHz DL and 900 MHz UL, [0025] 2 GHz frequencies can provide the maximum forward link (i.e., BS to terminal) range. However, the 900 MHz frequencies may generally provide a superior return path (terminal to BS) over a significant portion of the coverage area, due to the fact that, other factors being equal, the propagation characteristics of 900 MHz generally are superior to those of 2 GHz by about 6 dB, i.e., free space loss (FSL)=36.6+20 LOG (Frequency in MHz)+20 LOG(Distance in miles). [0028] Just beyond the inner area 101, there is a middle area 102 where local terrain and morphology may provide area specific propagation conditions that can influence the desired frequency band to use for both uplink and downlink for a terminal 130, i.e., opportunistic use of the frequencies. For example, the controller 114, BS 112 and/or terminal 130 may monitor the signal strength, bit error rate (BER), noise floor, or other measure of propagation conditions, and may determine, based on these factors and the type of communication desired, which frequencies to use for uplink and/or downlink. [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 … A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band may provide a greater bit/Hz throughput than can be provided using the 2 GHz frequency band (5G-NR frequency, well known in the art from 3GPP TS 38.104 section 5.2) at the same transmit power level. (it is obvious that a change in geolocation of the client device is detected from propagation condition, specifically received signal strength and a change in frequency from 2 GHz to 900 MHz would give 6 dB margin improvement for the received signal strength providing better throughput in the UL)); and
generating an additional scheduling criteria to configure the client device to use the second spectrum for communication transmissions within the second service segment (Fig. 1 Terminal 130 in area 102 is serviced by either 2 GHz or 900 MHz depending on local propagation conditions, Terminal 140 in area 103 is serviced by 2 GHz DL and 900 MHz UL, [0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 … A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112. Being able to operate at a 6 dB better margin means that the 900 MHz frequency band (configure the client device to use the second spectrum for communication transmissions) may provide a greater bit/Hz throughput than can be provided using the 2 GHz frequency band (5G-NR frequency, well known in the art from 3GPP TS 38.104 section 5.2, a first spectrum) at the same transmit power level).
OLEXA does not expressly disclose detecting a change in geolocation of the client device from the first service segment to the second service segment, and generating an additional scheduling criteria that includes additional RRC signal data to configure the client device to use the second spectrum for communication transmissions within the second service segment.
PAPASAKELLARIOU teaches generating an additional scheduling criteria that includes additional RRC signal data to configure the client device to use the second spectrum for communication transmissions within the second service segment [0128] When a gNB and NR UEs need to be informed of an LTE DL cell BW or of an LTE UL cell BW, as this can affect rate matching of DL transmissions to NR UEs to LTE signaling, such as CRS or CSI-RS, as is discussed in subsequent embodiments of this disclosure, this information can be provided to NR UEs by an NR MIB, or an NR SIB (or extended MIB), or by RRC signaling (indicating NR UEs to still operate as with NR within the same or first spectrum, but needs to rate match around LTE signalling resources as indicated via RRC)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordinating entity of PAPASAKELLARIOU to the system of OLEXA in order to take the advantage of a method for supporting LTE and NR coexistence in order to improve resource utilization and make coexistence with LTE feasible in practice (PAPASAKELLARIOU: [0124, 0140]).
OLEXA and PAPASAKELLARIOU do not explicitly detecting a change in geolocation of the client device from the first service segment to the second service segment.
In an analogous art, RYOO teaches detecting a change in geolocation of the client device from the first service segment to the second service segment ([0060] Furthermore, the 5G RAT may be understood as a high frequency BS due to the nature of an occupied frequency band. In this case, 4G LTE, that is, the legacy RAT, may be understood as a low frequency BS because it occupies a relatively low frequency band. Meanwhile, a sub-6 GHz band and an above-6 GHz band are functionally separated within a communication system according to the 5G RAT, and may be responsible for the roles of the aforementioned low frequency BS and high frequency BS. (Fig. 3, [0070]) In an LTE-5G Tight Integration (NSA) operation environment, shown in FIG. 3, an LTE BS can operate as a macrocell and provide wider coverage because it uses a frequency band of 6 GHz or less. A 5G BS can operate as a small cell because it uses frequency bands of 28 GHz and 6 GHz or more including an mmWave band. (Fig. 10, [0158]) In each of 4G/5G connections, an operation of determining whether traffic/coverage/QoS support for a UE is necessary, determining whether a multi-link will be turned on (1020) or a single link (5G only or 4G only) will be turned on (1010, 1030) based on a result of the determination, and applying a result of the determination may be performed. [0159] Such a process may operate based on coverage of a cell where a UE is placed. Specifically, a determination operation based on each criterion and combination may be performed based on a 4G cell/5G cell received signal level or coverage-related indication from a network. Alternatively, such a process may operate based on the type of high quality traffic (e.g., VoIP or a new URLLC service) that may be supported for a UE or a determination operation based on a buffer state within a BS/UE may be performed based on a QoS condition); (and
generating an additional scheduling criteria that includes additional RRC signal data to configure the client device to use the second spectrum for communication transmissions within the second service segment ([0062]  a macrocell BS controls the RRC connection of a small cell through an RRC message and adds/releases the connection with the small cell. and adds/releases the connection with the small cell. The Scell link connection of a UE is controlled based on such control)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of 5G operation of RYOO to the system with operation based on availability, throughput requirements of OLEXA and PAPASAKELLARIOU in order to take the advantage of a method for satisfying a wireless data traffic demand (RYOO: [0002]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gunasekara et al. (US 20190058999 A1), describing METHODS AND APPARATUS FOR DYNAMIC CONTROL AND UTILIZATION OF QUASI-LICENSED WIRELESS SPECTRUM
Duet et al. (US 20180352559 A1), describing FACILITATION OF EFFICIENT SPECTRUM UTILIZATION FOR 5G OR OTHER NEXT GENERATION NETWORKS
KHOSHNEVISAN et al. (US 20180132112 A1), describing CHANNEL ASSIGNMENT IN SHARED SPECTRUM BASED ON NETWORK COVERAGE OVERLAP AND NETWORK WEIGHTS
KHOSHNEVISAN et al. (US 20180063844 A1), describing INCUMBENT PROTECTION CONSIDERATION FOR INTRA-GAA CHANNEL ASSIGNMENT
MUKKAVILLI et al. (US 20180013594 A1), describing METHODS AND APPARATUS FOR MANAGING INTERFERENCE ACROSS OPERATORS
Cai et al. (US 20170311169 A1), describing POLICY CONTROL FOR TRANSMISSIONS ON THE UNLICENSED SPECTRUM
KHOSHNEVISAN et al. (US 20170295578 A1), describing BANDWIDTH EXPANSION IN CHANNEL COEXISTENCE
3GPP, "5G; NR; Base Station (BS) radio transmission and reception (3GPP TS 38.104 version 15.2.0 Release 15)"
3GPP, "LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); User Equipment (UE) radio transmission and reception(3GPP TS 36.101 version 15.3.0 Release 15)"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413